Claims 1, 3-4, 6-19, 21-26, and 28-30 have been allowed based on the Board Decision of 8/3/21.  
The following document is considered pertinent to applicant's disclosure. Yee et al (7,221,312), previously of record in the Office Action of 8/8/2013, disclose a method, system, processor readable carrier for storing a computer program of instructions configured to be readable by at least one processor for instructing the at least one processor to execute a computer process for performing the method, and a computer program of instructions configured to be readable by at least one processor (Summary of the Invention) for detecting interference in a GPS receiver.  The GPS interference detection of an embodiment of the present invention aids the user in taking steps to address and/or minimize the interference with such techniques as body shielding, antenna rotation, relocation (e.g., moving behind a hill) and/or switching to a different mode of position location or other appropriate response (4:28+); thus suggesting the terminology of an interference reduction technique. GPS signal 102 may be received by a GPS receiver at GPS receiving unit 110. GPS signal 102 may represent one or more GPS signals from a satellite. GPS receiving unit 110 may represent a receiver for continuously monitoring GPS signal quality. For example, the receiver may include various models and types of GPS receivers, such as a GPS radio, a search and rescue radio, a combat search and rescue radio or other GPS receiver. System 100 may provide various functions, such as detection of interference and calculation of interference strength (4:47+, 5:12+). When the receiver detects that a level of interference impedes or prevents receiving valid GPS coordinates, the receiver may automatically notify the user via an interface (e.g., a display). For example, the interface may display that a 2D and/or 3D position lock can no longer be achieved. The interface may further display an indication of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646